Title: To George Washington from Tobias Lear, 12 June 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia June 12th 1791

I flatter myself that this letter will either find you at Mount Vernon, or meet you there in a very few days. In either case, I hope I may be so happy as to congratulat you upon a safe return from your southern excursion.
The day before yesterday a Drayman brought 14 Cases of wine here marked G.W. which he said were from on board a vessel which had arrived from Charleston S.C.—There was no letter, bill of lading or any other paper accompanying them, and I have not yet been able to learn by whom, or by whose desire they were sent. They were, however, received & taken care of. The wine which Mr Jefferson sent for to France on your account has likewise arrived; but as the packages all came marked in Mr Jefferson’s name, I did not think proper to have any of them brought here until Mr Jefferson’s return from his Eastern tour, when he will be able to make a proper division of it, (as I understood him before his departure that a part of the wines which might arrive was for himself.) It was therefore all put into his Cellar.
Mr Fentham, with whom George & Lawrence board, gave me notice a few days ago that he did not think it would be in his power to accommodate them much longer, as he was placed in a very disagreeable situation by two of his boarders, young Gentlemen from Maryland, having left him without paying off their Account of board, which had been of a long standing, and upon which he depended to enable him to dis-charge some debts which were chiefly contracted for the supply of his house of which these young gentlemen had partaken. He expected his Creditors would come upon him immediately & the consequences would be very disagreeable. He thought he should be obliged at least to break up house-keeping. As I had about the middle of April, (at his earnest request) advanced him a quarter’s

board for George & Lawrence—which quarter will not expire ’till the latter part of this month, I had it not in my power to afford him any relief by a payment on their Acct—and I did not feel authorized to make any further advances even if he had requested it. I immediately acquainted Doctor Smith with these circumstances & requested his assistance in providing other lodgings for Geo. & Lawce in Case Mr Fentham should not be able to keep them. The Doctor told me he did not consider Mr Fentham’s case in so desperate a light as he did himself, and that he intended to request the College Treasurer to advance so much of his salary as would enable him to satisfy his Creditors and that he might then go on as he had done. But if it should finally so be that Mr Fentham could not continue them, there would be no difficulty in providing suitable lodgings for them, and that he would take care to give me timely information of a proper place. On this ground the matter rested ’till last evening, when George informed me that Mr Fentham intended to remove in a short time to Maryland where he had an advantageous offer of a School & a Parish. Should he carry his intentions into effect I shall then refer to Dr Smith’s offer of providing a place for them. They both express themselves very well satisfied with the fare & treatment which they have met with at Mr Fentham’s.
Washington has been detained from School this week past by the Chicken pox which he has had pretty severely—and which I expect will keep him at home most of the present week. The early commencement of the vacation (about the middle or latter part of July) with these interruptions, will not allow time to form an opinion of the effects of any new regulations which may have been formed in his School, before he goes to Virginia.
It is here a great subject of inquiry when you will be in this place; but nobody is able say further than that it is probable you will be here towards the last of the month. Mr Brown, however, undertook to fix the 25th of the month in his paper & from him the other printers have taken up that idea.
Some late English papers say that the Attorney General of G. B. has commenced a prosecution agst Mr Paine for some things contained in his Answer to Mr Burke. This, it was expected by many here, would be the case, when they first read his pamphlet, unless Government should be detered from such

a step by an apprehension of its exciting a popular commotion; for the book is said to be read with great avidity and much approbation by a large part of the Community in Great Britain—and almost universally in Ireland.
Mrs Lear unites with me in sentiments of the highest respect & in sincere wishes for your heath & happiness, with a respectful remembrance to all friends at Mt Vernon. I have the honor to be, with the greatest respect & most sincere Attachment, Sir, Your Obliged & Affect. Servt

Tobias Lear.

